Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims #1-20, 37-39 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/21. Accordingly, Group II claims 21-36 will be examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/21 were filed before the final action on the merits of the claims.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #21, 23, 25, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Liang et al., (U.S. Pub. No, 2011/0212620), hereinafter referred to as "Liang".

Liang shows, with respect to claim #21 and 23, a method for forming a topographically selective silicon oxide film by a cyclical plasma-enhanced deposition process, the method comprising: providing a non-planar substrate (fig. #2a, item 200) including one or more horizontal surfaces (fig. Below, item HS) and one or more vertical surfaces (fig. Below, item VS) into a reaction chamber (paragraph 0019); 5PATENTDocket No. 81058.14600contacting the non-planar substrate with a first reactive species generated from a first gas comprising at least a vapor phase reactant comprising a silicon component, a carbon component, and a hydrogen component (paragraph 0055); contacting the non-planar substrate with a second reactive species generated from a second gas comprising at least an oxygen precursor and a noble gas (paragraph 0035); and forming a silicon oxide film either selectively over the horizontal surfaces of the non-planar substrate or selectively over the vertical surfaces of the non-planar substrate (paragraph 0027).

[AltContent: textbox (Fig. #Ex1)][AltContent: textbox (Vertical Surfaces: VS)][AltContent: textbox (Horizontal Surfaces: HS)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    298
    454
    media_image1.png
    Greyscale



Liang shows, with respect to claim #25, a method further comprising contacting the non-planar substrate with an etchant to selectively remove the silicon oxide film on the horizontal surfaces of the non-planar substrate relative to the silicon oxide film on the vertical surfaces of the non-planar substrate (paragraph 0031-0032).

//

Claim(s) #26 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liang et al., (U.S. Pub. No, 2011/0212620), hereinafter referred to as "Liang".

Liang shows, with respect to claim #26, a method utilizing a wet etch rate wherein each material is exposed to a hydrofluoric acid based etching solution (e.g. a 6:1 buffered oxide etch solution) for controlling  an etched gapfill silicon oxide film and an etched gapfill silicon oxide film is processed (paragraph 0031, 0032).

The Examiner notes that Liang fails to state explicitly that the selectivity is greater than 50% However, as shown in the site reference areas, Laing shows a method of controlling the etch amount and rate to obtain the desired design amount and shape of the final product. It would have been obvious to one having ordinary skill in the art at the time the invention was made, claim #26 a method wherein the topographically selectivity is greater than 50% for the thickness of the silicon oxide film formed over vertical surfaces of the non-planar substrate compared with the thickness of the silicon oxide film formed over the horizontal surfaces of the non-planar substrate, to utilize the method of Liang to accomplish the desired design structure, with the motivation this allows for the controlling of the etched gapfill film and an etched gapfill process, as taught by Liang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #22 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., (U.S. Pub. No, 2011/0212620), hereinafter referred to as "Liang", and in view of Regan et al., (U.S. Pub. No. 2015/0332924), hereinafter referred to as “Regan”. 

Liang substantially shows the claimed invention as shown in the rejection above. 
Liang fails to show, with respect to claim #22 a method wherein the vapor phase reactant comprises at least one of an alkylsilane, an arysilane, or an aralkylsilane.

Regan teaches, with respect to claim #22, a method wherein a selection of combinations of gases used for the first and optional second gas mixture may consist of an alky silane (paragraph 0092, 0096).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to with respect to claim #22 a method wherein the vapor phase reactant comprises at least one of an alkylsilane, an arysilane, or an aralkylsilane, into the method of Liang, with the motivation this can be practiced with a thermal CVD for producing low dielectric constant films at relatively low temperatures, particularly without the use of additional oxidizing agent, as taught by Regan.


//
Claim #24 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., (U.S. Pub. No, 2011/0212620), hereinafter referred to as "Liang" and in further view of Matsushita et al., (U.S. Pub. No. 2015/0064932), hereinafter referred to as "Matsushita".

Liang as modified by Lee substantially shows the claimed invention as shown in the rejection above. 
Liang as modified by Lee fails to show, with respect to claim #24, a method wherein the vapor phase reactant comprises at least one of an alkylalkoxysilane, or an alkylamino silane.

Matsushita teaches, with respect to claim #24, a method wherein an embodiment consisting of the Si--N compound may be selected from the group consisting of alkylaminosilane (paragraph 0027).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #24, a method wherein the vapor phase reactant comprises at least one of an alkylalkoxysilane, or an alkylamino silane, into the method of Liang, with the motivation ICP delivers high etch rates, high selectivity and low damage processing, as taught by Matsushita.

///
Claim #27, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., (U.S. Pub. No, 2011/0212620), hereinafter referred to as "Liang" and in further view of Blanquart (U.S. Pat. No. 9,984,869), hereinafter referred to as "Blanquart".

Liang substantially shows the claimed invention as shown in the rejection above. 
Liang fails to show, with respect to claim #27 and 28, a method wherein the cyclical plasma-enhanced chemical vapor deposition process comprises one or more repetitions of a unit deposition cycle, wherein a unit deposition cycle comprises: simultaneously contacting the non-planar substrate with the first reactive species and the second reactive species; and purging excess first reactive species and excess second reactive species and any reaction by-products.

Blanquart teaches, with respect to claim #27 and 28, a method wherein a stabilization step where first and second reactants and a purge gas begin flowing into a reaction space and reactant and the purge gas are continuously fed to the reaction space throughout the sequence (column #12, line 31-67).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #27 and 28, a method wherein the cyclical plasma-enhanced chemical vapor deposition process comprises one or more repetitions of a unit deposition cycle, wherein a unit deposition cycle comprises: simultaneously contacting the non-planar substrate with the first reactive species and the second reactive species; and purging excess first reactive species and excess second reactive species and any reaction by-products, 

Liang shows, with respect to clam #30, a method wherein a silicon-and-nitrogen containing layer, a deposition substrate may be annealed in an oxygen-containing atmosphere and thus providing a patterned substrate comprises a narrow trench and a recessed open area, each of which is filled with silicon oxide (paragraph 0027, 0031).

////

Claim #29 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., (U.S. Pub. No, 2011/0212620), hereinafter referred to as "Liang" and in further view of Lee (U.S. Pub. No. 2019/0318925), hereinafter referred to as "Lee".

Liang substantially shows the claimed invention as shown in the rejection above. 
Liang fails to show, with respect to claim #29, a method wherein the first reactive species and the second reactive species contact the non-planar substrate for a time period of less than 1 second.

Lee teaches, with respect to claim #29, a method wherein the precursor pulse can have a pulse duration that is greater than 0.01 seconds (paragraph 0081).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #29, a method wherein the first reactive species and the second reactive species contact the non-planar substrate for a time period of less than 1 second, into the method of Liang with the motivation so that at least some carbon is retained in the as deposited silicon-containing film, as taught by Lee.

//////
Claim #31, 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., (U.S. Pub. No, 2011/0212620), hereinafter referred to as "Liang" as modified by Blanquart (U.S. Pat. No. 9,984,869), hereinafter referred to as "Blanquart" and in further view of Edelstein et al., (U.S. Pat. No. 7,479,306), hereinafter referred to as "Edelstein".

Liang shows, with respect to claim #31 a method wherein providing a non-planar substrate (fig. #2a, item 200) including one or more horizontal surfaces (fig. Ex1 above, item HS) and one or more vertical surfaces (fig. Ex1, above, item VS) into a reaction chamber (paragraph 0019); 5PATENTDocket No. 81058.14600contacting the non-planar substrate with a first reactive species generated from a first gas comprising at least a vapor phase reactant comprising a silicon component, a carbon component, and a hydrogen component (paragraph 0055); contacting the non-planar substrate with a second reactive species generated from a second gas comprising at least an oxygen precursor and a noble gas (paragraph 0027, 0035).


Liang as modified by Blanquart, fail to show, with respect to claim #31, a method, wherein contacting the non-planar substrate with a third reactive species generated from a noble gas; and purging excess third reactive species and any reaction by-products.

Edelstein teaches, with respect to claim #31, a method wherein a stabilization step where first and second reactants and a purge gas begin flowing into a reaction space and reactant and the purge gas are continuously fed to the reaction space throughout the sequence (column #11, line 19-37).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #31, a method, wherein contacting the non-planar substrate with a third reactive species generated from a noble gas; and purging excess third reactive species and any reaction by-products, into the method of Liang as modified by Blanquart, with the motivation permits the controlling of generational particles and thereby controlling the thickness, as taught by Edelstein.

Liang shows, with respect to claim #32, a method wherein a silicon-and-nitrogen containing layer, a deposition substrate may be annealed in an oxygen-containing atmosphere and thus providing a patterned substrate comprises a narrow trench and a recessed open area, each of which is filled with silicon oxide (paragraph 0027, 0031).

claim #33, a method utilizing a wet etch rate wherein each material is exposed to a hydrofluoric acid based etching solution (e.g. a 6:1 buffered oxide etch solution) for controlling  an etched gapfill silicon oxide film and an etched gapfill silicon oxide film is processed (paragraph 0031, 0032).

The Examiner notes that Liang fails to state explicitly that the selectivity is greater than 50% However, as shown in the site reference areas, Laing shows a method of controlling the etch amount and rate to obtain the desired design amount and shape of the final product. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to with respect to claim #33 a method wherein the topographically selectivity is greater than 50% for the thickness of the silicon oxide film formed over vertical surfaces of the non-planar substrate compared with the thickness of the silicon oxide film formed over the horizontal surfaces of the non-planar substrate, to utilize the method of Liang to accomplish the desired design structure, with the motivation this allows for the controlling of the etched gapfill film and an etched gapfill process, as taught by Liang.

Liang shows, with respect to claim #34 a method wherein providing a non-planar substrate (fig. #2a, item 200) including one or more horizontal surfaces (fig. Ex1 above, item HS) and one or more vertical surfaces (fig. Ex1, above, item VS) into a reaction chamber (paragraph 0019); 5PATENTDocket No. 81058.14600contacting the non-planar substrate with a first reactive species generated from a first gas comprising at least a vapor phase reactant comprising a silicon component, a carbon component, and a hydrogen component (paragraph 0055); contacting the non-planar (paragraph 0027, 0035).

Liang as modified by Blanquart substantially shows the claimed invention as shown above.
Liang as modified by Blanquart, fail to show, with respect to claim #34, a method, wherein contacting the non-planar substrate with a fourth reactive species generated from a noble gas; and purging excess third reactive species and any reaction by-products.

Edelstein teaches, with respect to claim #34, a method wherein a stabilization step where first and second reactants and a purge gas begin flowing into a reaction space and reactant and the purge gas are continuously fed to the reaction space throughout the sequence (column #11, line 19-37).

The Examiner notes that Edelstein fails to mention explicitly a fourth precursor of a reactive noble gas species. The Examiner takes the position that Edelstein discloses the claimed invention except for a deposition of a fourth reactive noble gas species (the same as the third reactive noble gas species). It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the deposition of the third reactive noble gas species to obtain a fourth layer, since it has-been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #34, a method, wherein contacting the non-planar substrate with a 

Liang shows, with respect to claim #35, a method utilizing a wet etch rate wherein each material is exposed to a hydrofluoric acid based etching solution (e.g. a 6:1 buffered oxide etch solution) for controlling  an etched gapfill silicon oxide film and an etched gapfill silicon oxide film is processed (paragraph 0031, 0032).

Liang shows, with respect to claim #36, a method utilizing a wet etch rate wherein each material is exposed to a hydrofluoric acid based etching solution (e.g. a 6:1 buffered oxide etch solution) for controlling  an etched gapfill silicon oxide film and an etched gapfill silicon oxide film is processed (paragraph 0031, 0032).

The Examiner notes that Liang fails to state explicitly that the selectivity is greater than 50% However, as shown in the site reference areas, Laing shows a method of controlling the etch amount and rate to obtain the desired design amount and shape of the final product. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to with respect to claim #36 a method wherein the topographically selectivity is greater than 50% for the thickness of the silicon oxide film formed over vertical surfaces of the non-planar substrate compared with the thickness of the silicon oxide film formed over the horizontal surfaces of the non-planar substrate, to utilize the method of Liang to accomplish the etched gapfill film and an etched gapfill process, as taught by Liang.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
Spence et al., 2016/0237100; 
Cyclic plasma deposition 
Multiple precursors with low pulse time
Simultaneous precursor and purge deployment  

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion
Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
01/14/2022
/TELLY D GREEN/Primary Examiner, Art Unit 2822